Citation Nr: 0904797	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  03-31 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a kidney disorder 
manifested by blood, protein, and sugar in the urine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from January 1988 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in June 2005.  A 
transcript is of record.

This claim was previously before the Board in June 2005, at 
which time the Board remanded the veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.

In June 2008 the Board requested a medical opinion from a 
specialist with the Veterans Health Administration.  A reply 
was received in July 2008, and is discussed in the present 
decision, below.


FINDINGS OF FACT

The evidence of record is in approximate balance as to 
whether the veteran's currently claimed chronic kidney 
disorder manifested by blood, protein, and sugar in the urine 
was incurred in service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, a chronic 
kidney disorder manifested by blood, protein, and sugar in 
the urine was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001), now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008).

It appears that in this case the medical opinion and clinical 
records on file are sufficient to support a grant of service 
connection for the claimed kidney disorder manifested by 
blood, protein, and sugar in the urine.  Thus, the Board 
finds that any errors on the part of VA in fulfilling its 
duties under the VCAA with respect to this claim are rendered 
moot.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as renal disease, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Review of the veteran's service treatment records (STRs) 
shows that an in-service urinalysis in June 1989 showed 
protein (+4) and a large amount of blood in the urine.  A 
November 1991 renal profile from Evans Army Community 
Hospital at Fort Carson showed total protein and albumin 
below the expected range.

A March 1993 urinalysis performed during a VA hospitalization 
for substance use showed more than 300 mg of protein and a 
trace of blood.  A repeat urinalysis seven days later showed 
100 mg of protein and a small amount of blood.  In September 
1994 the veteran had a VA examination at Oakland VA Medical 
Center (VAMC).  He complained of pain in his bilateral lumbar 
area with bending and coughing, as well as some discomfort 
when urinating.  The physician noted that the veteran had 
shown hematuria and possibly proteinuria in the past, but he 
could not state whether the veteran currently had any renal 
involvement because the veteran did not appear for the 
necessary testing.  The veteran complained of abdominal pain 
at October 1999 treatment at the Phoenix VAMC.

The veteran underwent a VA examination in May 2001, and the 
examination report does not indicate that the examiner 
reviewed the veteran's claims file.  Although the examiner 
noted the veteran's history of blood, protein, and sugar in 
the urine, a May 2001 urinalysis was negative for blood, 
protein, and sugar.  

Private treatment notes from December 2002 state that the 
veteran had suffered from chronic renal insufficiency since 
at least 1991, and the physician wrote that he did not know 
the source.  The physician opined that the veteran probably 
had 40 percent of his glomerular filtration rate (GFR) 
remaining, and that at the current rate he would need renal 
replacement therapy in approximately 15 years.

In August 2005 the veteran was treated at the renal clinic of 
the Phoenix VAMC.  He reported having no problems with his 
kidneys between 1992 and approximately 2001.  The veteran was 
diagnosed with chronic kidney disease, stage 3, based on a 
calculation of creatinine for his estimated routine body 
weight.  The physician opined that the onset date was 
unknown, but that it was at least five years beforehand.  The 
diagnosis of chronic kidney disease was based upon prior 
findings of hematuria, proteinuria, hypertension, and 
decreased GFR, consistent with glomerulonephritis.  At 
September 2005 VA treatment, the provider opined that the 
veteran had had chronic renal failure/proteinuria of a 
progressive nature since around 1989.

In July 2008, D.B.N.L., M.D., a nephrologist with the 
Veterans Health Administration (VHA), reviewed the veteran's 
records at the request of the Board and provided a detailed 
opinion, with numerous references to the evidence in the 
file.  Dr. L noted that in May 2005 the veteran's 
representative had provided a statement to the Board 
indicating that a history of blood, protein and sugar in the 
urine was not noted on the report of the veteran's induction 
examination.  Dr. L indicated that he could not find this 
examination report.  The Board notes that the veteran's 
September 1987 induction examination report and the 
laboratory results in the STRs do not show that the veteran's 
urine was tested for blood, protein, and sugar at the time of 
his enlistment.  Therefore, the Board assumes that the 
veteran's representative was referring to this lack of any 
mention of such testing at entrance, and was not referring to 
a report that is not in the claims file.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).  The burden of 
proof is upon VA to rebut the presumption by producing that 
clear and unmistakable evidence.  See Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  The determination of whether there 
is clear and unmistakable evidence that a defect, infirmity, 
or disorder existed prior to service should be based upon 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1). 

Since the veteran's induction examination report does not 
mention that his urine contained blood, protein, and/or 
sugar, and there is no indication that any of the STRs are 
missing, the Board finds that under the presumption of 
soundness it will be accepted that the veteran's urine did 
not contain blood, protein, and/or sugar when he enlisted in 
January 1988.  See 38 U.S.C.A. § 1111.

The VHA specialist, Dr. L, opined that, even without a 
notation in the veteran's induction examination report 
stating the absence of blood, protein, and sugar in the 
urine, it is at least as likely as not that any chronic renal 
disorder had its clinical onset during the veteran's military 
service.  He noted that the disease process has evolved into 
a chronic phase with progressive deterioration in renal 
function, and is anticipated to develop into end-stage renal 
failure over an uncertain period of time.  He offered several 
specific differential diagnoses, and stated that a 
comprehensive workup would be required to identify the 
precise diagnosis. 

Having weighed the evidence both in support and against the 
claim of service connection for a kidney disorder manifested 
by blood, protein, and sugar in the urine of the right lung, 
the Board concludes that the weight of the evidence is at 
least in relative balance on the merits of the veteran's 
claim.  Protein in blood were found in the veteran's urine as 
early as June 1989, and private treatment notes from December 
2002 state that the veteran had suffered from chronic renal 
insufficiency since at least 1991.  In addition, VA treatment 
notes from September 2005 indicate that the veteran had had 
chronic renal failure/proteinuria of a progressive nature 
since around 1989.  Finally, Dr. L opined in July 2008 that 
it is at least as likely as not that any chronic renal 
disorder had its clinical onset during the veteran's military 
service


In view of the foregoing, the Board finds that service 
connection is warranted for a chronic kidney disorder 
manifested by blood, protein, and sugar in the urine.


ORDER

Service connection for a kidney disorder manifested by blood, 
protein, and sugar in the urine is granted.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


